In The
                                         Court of Appeals
                                Seventh District of Texas at Amarillo

                                          No. 07-16-00044-CR


                               ISRAEL BOCANEGRA, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 355th District Court
                                     Hood County, Texas
               Trial Court No. CR12944, Honorable Ralph H. Walton, Jr., Presiding

                                             June 14, 2016

                                    MEMORANDUM OPINION

                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Israel Bocanegra, appellant, appeals his conviction for evading arrest with a

vehicle. Appellant waived his right to a jury trial, entered a judicial confession, and pled

guilty to the charge without an agreement on punishment. Appellant also pled true to

the enhancement paragraph contained in the indictment and elected to have a jury

assess his punishment. Upon completion of the punishment hearing, the jury assessed

punishment at fifteen years imprisonment.1 Appellant’s counsel has filed a motion to


        1
            Because the appeal was transferred to this court from the Second Court of Appeals, we apply
the latter’s precedent where available should no controlling precedent from a higher court exist. See TEX.
R. APP. P. 41.3.
withdraw, together with an Anders2 brief, wherein he certifies that, after diligently

searching the record, he has concluded that the appeal is without merit. Along with his

brief, he has filed a copy of a letter sent to appellant informing him of counsel’s belief

that there was no reversible error and of appellant’s right to respond pro se.

Furthermore, counsel represented that a copy of the appellate record had been

provided to appellant.

       By letter, this court notified appellant of his right to file his own brief or response

by May 2, 2016, if he wished to do so. Appellant was subsequently granted an

extension and notified by this court, via letter, to file his own brief or response by June

1, 2016. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal. Those areas included the sufficiency of the

charging instrument, the voluntariness of appellant’s guilty plea, the effectiveness of trial

counsel, and the proportionality of the sentenced imposed. However, counsel then

explained why the issues lacked merit.

       In addition, we conducted our own review of the record to assess the accuracy of

counsel’s conclusions and to uncover arguable error pursuant to In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim.

App. 1991). None was found.




       2
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                    2
       Accordingly, the motion to withdraw is granted, and the judgment of the trial court

is affirmed.3


                                                                                 Brian Quinn
                                                                                 Chief Justice

Do not publish.




       3
           Appellant has the right to file a petition for discretionary review with the Court of Criminal
Appeals.

                                                    3